Hall, Justice.
This is an appeal from an order modifying child visitation rights under a 1973 divorce decree.
The husband, the noncustodial parent, has now moved to Texas, and seeks modification of his visitation rights to accommodate his new circumstances. His petition was granted, and the mother appeals.
1. Under the 1976 amendment to Code § 50-121, a modification of visitation rights on the motion of any party is authorized without the necessity of showing a change of conditions. This statute changed preexisting decisional law. Edwards v. Edwards, 237 Ga. 779 (229 SE2d 632) (1976).
2. The application of a 1976 statute to a 1973 decree is not an unconstitutional retroactive application of a statute. George v. Sizemore, 238 Ga. 525 (1977).

Judgment affirmed.


All the Justices concur.